Citation Nr: 1233215	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1971.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Wichita, Kansas, Regional Office (RO) which, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to tinnitus and bilateral hearing loss disability; and denied the claims on the merits.  In December 2009, the Board remanded the Veteran's appeal to the RO additional action.  In March 2011, the Board again remanded the Veteran's appeal to the RO for additional action.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for both tinnitus and bilateral hearing loss disability, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

In April 2011, the Veteran submitted an informal claim for a total rating for compensation purposes based on individual unemployability (TDIU).  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In March 1987, the Board denied service connection for tinnitus.  The Veteran 

was provided with a copy of the Board's decision.  

2.  The additional documentation submitted since the March 1987 Board decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  Chronic tinnitus originated during active service.  

4.  In March 1987, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for defective hearing (hearing loss disability).  The Veteran was provided with a copy of the Board's decision.  

5.  The additional documentation submitted since the March 1987 Board decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The March 1987 Board decision denying service connection for tinnitus is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

2.  Chronic tinnitus was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2011).  

3.  The March 1987 Board decision denying the Veteran's application to reopen his claim of entitlement to service connection for defective hearing (hearing loss disability) is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for defective hearing (hearing loss disability) has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants the Veteran's claim of entitlement to service connection for chronic tinnitus and reopens and remands the Veteran's claim of entitlement to service connection for chronic bilateral hearing loss disability.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Tinnitus

A.  Application to Reopen

A final Board decision is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error or unless new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

The provisions of 38 C.F.R. § 3.156 (2011) direct, in pertinent part, that:

  (a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

  (b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

In applying 38 C.F.R. § 3.156(b), the Court has clarified that: 

When a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing an NOD within one year from the date of mailing of notice of the decision.  38 U.S.C. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  

1.  Prior Board Decision

In March 1987, the Board determined that tinnitus was not present during the Veteran's active military service "or shortly after" such service.  The Veteran was provided with a copy of the Board's decision.  

The evidence upon which the Board formulated its decision may be briefly summarized.  The Veteran's service treatment records make no reference to chronic tinnitus or ringing of the ears.  The service documentation does reflect that the Veteran was treated for bilateral otitis media in January 1970.  The VA and private clinical documentation then of record does not refer to chronic tinnitus.  A November 1986 Informal Hearing Presentation from the accredited representative states that the Veteran incurred tinnitus as a result of his exposure to aircraft noise while performing his naval duties as an ordnance mechanic.  

The Board notes that the March 1987 Board decision considered, either explicitly or tacitly, all relevant evidence received prior to its issuance.  No evidence was received prior to the decision and referred to the RO by the Board without consideration in the decision.  Therefore, the provisions of 38 C.F.R. § 3.156(b) are not for application as to the instant claim.  

2.  New and Material Evidence 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  However, the Secretary is not required "to consider the patently incredible to be credible."  King v. Brown, 5 Vet.App. 19, 21 (1993) (noting that the Board must not assume the credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion").  The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The additional documentation received since the March 1987 Board decision consists of photocopies of the Veteran's service treatment and personnel records and a written statement from R. H. Adams, D.O., previously considered by the Board; VA clinical documentation; private treatment records; copies of pages from a flight logbook; and written statements from the Veteran and a fellow serviceman.  A June 2002 VA audiological evaluation states that the Veteran presented a history of chronic tinnitus.  A February 2006 written statement from E. C. Bunting, M.D., notes that the Veteran was diagnosed with chronic tinnitus.  The VA evaluation and Dr. Bunting's statement are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for tinnitus is reopened.  

B.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to chronic tinnitus or ringing of the ears.  Naval clinical documentation dated in January 1970 does reflect that he was treated for bilateral otitis media.  
The Veteran's service personnel records indicate that he served aboard the U.S.S. Ranger and was awarded the Navy Achievement Medal for his service "from 19 November 1970 to 18 April 1971 during combat operations."  

The June 2002 VA audiological evaluation states that the Veteran complained of chronic bilateral tinnitus.  He presented a history of inservice exposure to "radar/aircraft carrier noise" and "occupational noise exposure while working for N&W Railway for 5 years" including being near idling diesel locomotives.  

An undated written statement from C. D. I. received in October 2005 notes that he had served with the Veteran aboard the U.S.S. Ranger.  Mr. I recalled that the Veteran had flown with him on many flights from the aircraft carrier to air fields in Danang, Republic of Vietnam, and back on missions to repair aircraft.  

The February 2006 written statement from Dr. Bunting conveys that the Veteran had experienced "otosclerosis and tinnitus since July 1977."  The Veteran presented a history of having served on a "flight deck and flew in combat aircraft EKA-3B during 3 years of hostile operations."  The doctor opined that:  

The Veteran's tinnitus is caused by a problem with the "sensorineural" system, which is involved in transmitting signals from the inner ear to the brain.  His tinnitus and associated hearing loss are probable and possible from some exposure to loud noise at work when he was a railroad employee and worked [in] close proximity to diesel engines as [a] round house clerk when assigned to the motive power department.  Shortly after this period of time, he had multiple surgeries which I will enumerate later.  Possible causes of tinnitus may be from loud noises such as pneumatic drills, workers in noisy factories, other possible causes are listed below.  

* Meniere's disease which results from increased pressure in the inner ear and also causes deafness and vertigo.  
* Otosclerosis, a condition in which the small bones of the middle ear become immobile (stapedectomies and multiple revisions to both ears.).
* Ear infections and inflammation.
* Otitis media with effusion (an infection often known as "glue ear" in children).

In an April 2011 written statement, the Veteran advanced that his chronic tinnitus "occurred during my active service during a very cold time in the Sea of Japan."  He clarified that:

I returned to my job in Ohio working for the N&W Railway and that is where my hearing problem was compounded and added to from the Navy.  Thus, the statements from the doctor that treated me for hearing loss later in life referring to railroad possible (sic) contributing to my hearing loss.  

The Veteran asserts that he experienced chronic tinnitus during active service secondary to his combat-related aircraft  engine and other inservice noise exposure which has persisted to the present time.  The Board acknowledges that the Veteran performed naval duties aboard the U.S.S. Ranger which exposed him to significant aircraft noise including during combat operations.  The Veteran is competent to describe his experience of ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  The Board has no basis to question the Veteran's credibility.  

While he noted that the Veteran's chronic tinnitus became manifest in July 1977 and was "probable and possible from some exposure to loud noise at work when he was a railroad employee," Dr. Bunting opined further that tinnitus could also be related to an individual working in a noisy environment and/or secondary to otitis media.  The Veteran's service treatment records reflect that he was treated for a January 1970 episode of otitis media.  

The Veteran has been diagnosed with chronic tinnitus by competent audiological professionals.  The Veteran has reported that he experienced ringing in his ears in service which continued thereafter.  His statements are found to be competent, credible and probative.  The Veteran had significant inservice, including combat-related, noise exposure and post-service occupational noise exposure.  Dr. Bunting related that chronic tinnitus can be incurred secondary to such noise exposure.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic tinnitus is etiologically related to active service.  Upon application of the provisions of 38 U.S.C.A. § 1154(b) and resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic tinnitus.  


III.  Bilateral Hearing Loss Disability

A.  Prior Board Decision

In July 1985, the Board denied service connection for defective hearing (hearing loss disability) as the claimed disorder "was not present in service or for many years thereafter" and "not related to any incident of service origin."  The Veteran was provided with a copy of the Board's decision.  

The evidence upon which the Board formulated its decision may be briefly summarized.  The Veteran's service treatment records make no reference to chronic bilateral hearing loss disability for VA purposes.  The report of the Veteran's April 1971 physical examination for service separation notes that the Veteran exhibited bilateral auditory acuity of 15/15.  The Court has directed that auditory acuity of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  The service documentation does reflect that the Veteran was treated for bilateral otitis media in January 1970.  The report of a June 1984 VA audiological evaluation stated that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
-
70
LEFT
45
45
40
-
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The Veteran was diagnosed with bilateral conductive hearing loss disability.  

The Veteran subsequently sought to reopen his claim for hearing loss disability.  In March 1987, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for defective hearing (hearing loss disability).  The Veteran was provided with a copy of the Board's decision.  

The additional documentation considered by the Board in reaching its determination included photocopies of the Veteran's service treatment records and the June 1984 VA audiological evaluation previously of record; private clinical documentation; and written statements from the Veteran and the Veteran's mother.  An August 1985 written statement from the Veteran's mother indicates that the Veteran had initially manifested hearing loss disability upon his return from active service.  The January 1986 written statement from Dr. Adams conveys that the Veteran's hearing "was damaged" when he returned from active service and thereafter progressively worsened.  

The Board notes that the July 1985 and March 1987 Board decisions considered, either explicitly or tacitly, all relevant evidence received prior to their issuance.  No evidence was received prior to the decisions and referred to the RO by the Board without consideration in the decisions.  Therefore, the provisions of 38 C.F.R. § 3.156(b) are not for application as to the instant claim.  

B.  New and Material Evidence 

The additional documentation received since the March 1987 Board decision consists of photocopies of the Veteran's service treatment and personnel records and the written statements from Dr. Adams previously considered by the Board; VA clinical documentation; private treatment records; copies of pages from a flight logbook; and written statements from the Veteran and Mr. I.  The undated written statement from Mr. I. received in October 2005 notes that the Veteran had flown with him on many flights from the aircraft carrier to Danang, Republic of Vietnam, and back on missions to repair aircraft.  In his February 2006 Appeal to the Board (VA Form 9), the Veteran asserted that his chronic hearing loss disability was related to his inservice otitis media; "severe ear trauma" sustained during his "fly status as [an] in-flight elec[trical] trouble shooter and flight deck duty."  

The written statements from the Veteran and Mr. I constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for bilateral hearing loss disability is reopened.  


ORDER


The Veteran's application to reopen his claim of entitlement to service connection for tinnitus is granted.  

Service connection for chronic tinnitus is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for hearing loss disability is granted.  


REMAND

In light of its reopening above, the Veteran's claim of entitlement to service connection for chronic bilateral hearing loss disability is to be determined following a de novo review of the entire record.  

The February 2006 written statement from Dr. Bunting indicates that the Veteran was being treated for chronic bilateral hearing loss disability.  Clinical documentation of the cited private treatment is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran advances that service connection is warranted for chronic bilateral hearing loss disability secondary to his combat-related noise exposure and/or his inservice January 1970 episode of otitis media.  The Board notes that the March 1987 Board decision denied service connection for chronic otitis media.  The Veteran has not submitted an application to reopen that claim.  The Veteran has not been afforded a recent VA examination which addressed the nature and etiology of his claimed chronic bilateral hearing loss disability and its relationship, if any, to his inservice episode of otitis media and/or chronic tinnitus and other service-connected disabilities.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic bilateral hearing loss disability, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact E. C. Bunting, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record.  

3.  Then schedule the Veteran for a VA examination for compensation purposes to address the current nature and etiology of his chronic bilateral hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as whether it as likely than not (i.e., probability of 50 percent or more) that the Veteran's chronic bilateral hearing loss disability had its onset during active service; is etiologically related to the Veteran's inservice episode of otitis media and/or combat-related and other inservice noise exposure; otherwise originated during active service; or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then adjudicate the Veteran's entitlement to service connection for bilateral hearing loss disability on a de novo basis.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treat ment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


